                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


STANLEY GENE JOHNSON,                          )
                                               )
        Plaintiff,                             )
                                               )
  vs.                                          )       Case No. 4:17-cv-00103-SPM
                                               )
EDWIN WOLFGRAM,                                )
PETER RAVINDRAN, and                           )
TRACEY FINTEL,                                 )
                                               )
        Defendants.                            )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the Motion for Summary Judgment filed by Defendants

Edwin Wolfgram, Peter Ravindran, and Tracey Fintel. (Doc. 100). The parties have consented to

the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(c)(1). (Doc. 31). The motion is fully briefed and ready for disposition.

  I.    LEGAL STANDARD FOR SUMMARY JUDGMENT

        Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Hill v. Walker, 737 F.3d 1209, 1216 (8th Cir. 2013). The movant “bears the initial

responsibility of informing the district court of the basis for its motion” and must identify “those

portions of [the record] . . . which it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant does so, then the burden

shifts to the nonmovant to submit evidentiary materials that “designate specific facts showing that

there is a genuine issue for trial.” Id. at 324. An issue of fact is genuine, making summary judgment

inappropriate, when “a reasonable jury could return a verdict for the nonmoving party.” Anderson


                                                   1
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “On a motion for summary judgment, facts must

be viewed in the light most favorable to the nonmoving party only if there is a genuine dispute as

to those facts.” Ricci v. DeStefano, 557 U.S. 557, 586 (2009) (internal quotations omitted).

 II.   FACTUAL BACKGROUND

       This case arises out of the commitment of Plaintiff Stanley Johnson (“Plaintiff”) to the

custody of the Missouri Department of Mental Health (“DMH”) after it was determined that he

was legally incompetent to stand trial by the Circuit Court of Mississippi County. (Plaintiff’s

Response to Defendants’ Statement of Uncontroverted Material Facts (“Pl.’s Resp. to SUMF”),

Doc. 115, ¶ 1.) Plaintiff was a patient at the Missouri Psychiatric Center (“MPC”) from June 2016

to May 2017. (Id. ¶ 2.) At all times relevant to this action, Defendant Edwin Wolfgram was

employed by DMH as a psychiatrist at MPC; Defendant Tracy Fintel was employed with DMH at

MPC as an inpatient clinical psychologist; and Defendant Peter Ravindran was employed with

DMH at MPC as a registered nurse and charge nurse. (Id. ¶¶ 3, 5, 6, 7.)

       A. The Commitment to the Metropolitan St. Louis Psychiatric Center

       Sometime before June 29, 2015, the state of Missouri charged Plaintiff with stealing and

burglary in the Circuit Court of Mississippi County. (Plaintiff’s First Amended Complaint (“Pl.’s

First Am. Compl.”), Doc. 60, ¶ 10.) The Mississippi County Circuit Court subsequently referred

Plaintiff for mental health treatment at the MPC and, thereafter, adjudicated him incompetent to

stand trial. (Id. ¶ 11; Pl.’s Resp. to SUMF, Doc. 115, ¶ 1.) Plaintiff arrived at MPC on or about

June 3, 2016 as a pretrial detainee and/or pursuant to an order of involuntary commitment. (Pl.’s

Resp. to SUMF, Doc. 115, ¶¶ 1-2.) Upon arrival, Plaintiff met with Defendant Wolfgram for an

initial consultation and subsequently received medication and psychiatric treatment from a medical

team. (Id.) As part of MPC’s regular procedure, Plaintiff had a treatment team consisting of



                                                2
Defendant Wolfgram, Defendant Fintel, the charge nurses on Plaintiff’s unit, the unit manager on

Plaintiff’s unit, an administrative liaison who was the Director of Social Work, two social workers,

a dietician and a rehabilitation therapist. (Id. ¶ 9.)

        B. The Treatment Plan

        After reviewing Plaintiff’s forensic evaluation, past criminal and psychiatric/behavioral

history including medications previously prescribed, an interview with the Mississippi County

jailor who had known Plaintiff for at least ten years, and his personal interview with Plaintiff,

Defendant Wolfgram diagnosed Plaintiff as suffering from schizoaffective disorder, bipolar type.

(Id. ¶ 8.) The treatment team develops an overall treatment plan for each patient within seven days

of the patient’s admission to MPC, and this treatment plan is periodically updated. (Id. ¶ 10.)

Defendant Wolfgram met with Plaintiff once a week when he first came to MPC and then, starting

in July, met with Plaintiff monthly until his transfer. (Id. ¶ 11.) Defendant Fintel met with her

assigned clients at least once every one to two weeks, and more often if necessary. (Id. ¶ 14.)

        Defendant Wolfgram initially prescribed risperidone for Plaintiff’s psychosis, which was

later prescribed in combination with olanzapine. (Id. ¶ 16.) Plaintiff testified that he had a personal

disagreement with Defendant Wolfgram after refusing to take his medication. (Plaintiff’s

Statement of Additional Material Facts (“Pl.’s SAMF”), Doc. 115, ¶ 7; Deposition of Stanley

Johnson, Jan. 28, 2019 (“Johnson Dep.”), 16:14-19, 18:20-19:22.) On June 6, 2016, Plaintiff was

forcibly injected with an unknown medication after refusing to take his medication. (Pl.’s SAMF,

Doc. 115, ¶ 9; Defendants’ Response to Plaintiff’s Statement of Additional Material Facts (“Defs.’

Resp. to Pl.’s SAMF”), Doc. 128, ¶ 9.)




                                                    3
       C. The Adverse Reaction

       On or about August 25, 2016, Defendant Wolfgram prescribed Plaintiff clozapine. (Pl.’s

SAMF, Doc. 115, ¶ 28.) Clozapine (also referred to by the brand name Clozaril) is an antipsychotic

used to treat schizophrenia, schizoaffective disorder and other psychotic disorders. (Id. ¶ 29.)

Clozapine poses a higher risk of severe adverse reactions than other antipsychotics, and there is a

required ongoing monitoring program for patients taking the medication. (Id. ¶¶ 31, 37.) On

September 5, 2016, Defendants administered to Plaintiff 100 milligrams of clozapine twice per

day. (Affidavit of Philip Youngclaus, Ex. A, Clozapine Administration History for Stanley

Johnson, Doc. 103-3, at 1.) On September 7, 2016, Plaintiff became faint and was observed to

have low blood pressure before being sent to St. Alexius Hospital with a suspected adverse drug

reaction to clozapine. (Pl.’s SAMF, Doc. 115, ¶¶ 44, 51; Defs.’ Resp. to Pl.’s SAMF., Doc. 128, ¶

44.) After the suspected adverse drug reaction, Patrick Boland, a full-time staff pharmacist

employed by MPC on September 7, 2016, recommended a plan to “discontinue the Olanzapine

order and decrease the Clozapine dose to 200 milligrams total daily divided dose.” 1 (Pl.’s SAMF,

Doc. 115, ¶ 55, 57.) Defendant Wolfgram continued Plaintiff on the clozapine treatment following

the suspected adverse reaction. (Id. ¶ 65.) Plaintiff subsequently refused to take clozapine, at which

point Defendant Wolfgram discontinued the clozapine treatment. (Pl’s Resp. to SUMF, Doc. 115,

¶ 23.) In January of 2017, Defendant Wolfgram again prescribed Plaintiff clozapine. (Pl’s Resp.

to SUMF, Doc. 115, ¶ 31). Plaintiff remained on clozapine until he was transferred out of MPC to

the Southeast Missouri Mental Health Center in June 2017. (Pl’s Resp. to SUMF, Doc. 115, ¶ 32.)




1
 This is characterized as a “decrease” in clozapine by Mr. Boland, but Plaintiff’s First Amended
Complaint and the Clozapine Administration History reflect that Plaintiff was taking 100
milligrams of clozapine twice per day on September 5, 2016. (Pl.’s First Am. Compl., Doc. 60, ¶
45; Clozapine Administration History for Stanley Johnson, Doc. 103-3, at 1.)
                                                  4
         In the First Amended Complaint, Plaintiff alleges a single count against Defendants

Wolfgram, Ravindran, and Fintel, asserting that Defendants violated Plaintiff’s right to adequate

medical care as a pretrial detainee and/or as an involuntarily committed individual in a state

psychiatric facility, as guaranteed by the Due Process Clause of the Fourteenth Amendment of the

United States Constitution. (Pl.’s First Am. Compl., Doc. 60, ¶ 63.)

III.     DISCUSSION

         In the instant motion, Defendants argue that summary judgment should be granted as to

Plaintiff’s claim under 42 U.S.C. § 1983 because Defendants did not violate Plaintiff’s

constitutional right to adequate medical care as a matter of law.

         A.     Legal Standard for Failure to Provide Adequate Medical Care Under the
                Fourteenth Amendment

         The parties agree that Plaintiff is an involuntarily-committed mental patient. (Pl.’s Resp.

to SUMF, Doc. 115, ¶ 1.) In Youngberg v. Romeo, the Supreme Court held that persons who are

involuntarily committed to mental institutions are entitled to substantive liberty interests under the

Fourteenth Amendment. 457 U.S. 307, 315 (1982). The Eighth Circuit has stated that

involuntarily-committed persons should be treated similarly to pretrial detainees, and “[p]retrial

detainees are entitled to the same protection under the Fourteenth Amendment as imprisoned

convicts receive under the Eighth Amendment.” Kahle v. Leonard, 477 F.3d 544, 550 (8th Cir.

2007).

         First, it is important to correctly characterize Plaintiff’s claims. Both parties reference an

incident where Plaintiff was forcibly injected with an unknown drug on June 6, 2016, and both

parties acknowledge that this drug was not clozapine, as clozapine cannot be injected. (Defendants’

Reply Brief in Support of Summary Judgment (“Defs.’ Reply Br.”), Doc. 127, 2; Plaintiff’s

Surreply to Defendants’ Reply to Plaintiff’s Response to Defendants’ Motion for Summary

                                                   5
Judgment (“Pl.’s Surreply”), Doc. 132, 2.) However, Plaintiff’s Fourteenth Amendment claim

stems from the clozapine treatment that followed this forcible injection, not the forcible

administration of the unknown medicine itself. (Pl.’s Surreply, Doc. 132, 2.) Contrary to

Defendants’ position, the fact that clozapine was never forcibly administered to Plaintiff does not

defeat Plaintiff’s claim, as the clozapine treatment itself could still violate Plaintiff’s Fourteenth

Amendment rights without being involuntarily administered. See Cordell v. Howard, 879 F. Supp.

2d 145, 155 (D. Mass. 2012) (holding that an inmate plaintiff had sufficiently alleged claims

against his doctors where defendants allegedly overdosed the plaintiff with his blood disorder

medication, falsified medical records, and refused to provide medical care).

       Because “an individual's liberty interest in avoiding forcible administration of psychotropic

drugs” is not at issue in this case, the Morgan v. Rabun line of cases cited by both parties is

inapplicable to Plaintiff’s case. 128 F.3d 694, 696 (8th Cir. 1997). Accordingly, the professional

judgment standard 2 used by the Eighth Circuit in Morgan and by the Supreme Court in Youngberg

v. Romeo is also inapplicable. The Supreme Court and the Eighth Circuit have observed that the

professional judgment standard does “not deal with decisions to administer or withhold medical

treatment.” Scott v. Benson, 742 F.3d 335, 339 (8th Cir. 2014) (quoting Cruzan by Cruzan v. Dir.,

Mo. Dep't of Health, 497 U.S. 261, 280 (1990)). Plaintiff’s claim against Defendants clearly deals

with the decision to administer medical treatment, and Plaintiff does not challenge the

constitutionality of the forcible injection he received. (Pl.’s Surreply, 2.) Accordingly, the

professional judgment standard does not apply to Plaintiff’s claim.



2
  The professional judgment standard states that a “decision, if made by a professional, is
presumptively valid; liability may be imposed only when the decision by the professional is such
a substantial departure from accepted professional judgment, practice, or standards as to
demonstrate that the person responsible actually did not base the decision on such a judgment.”
Youngberg, 457 U.S. at 323.
                                                  6
       To establish a constitutional violation arising from inadequate medical care, a plaintiff must

establish the defendants acted with deliberate indifference to a serious medical need. Senty-Haugen

v. Goodno, 462 F.3d 876, 890 (8th Cir. 2006). Determination of whether a course of medical

treatment constitutes deliberate indifference to a serious medical need requires “a factually-

intensive inquiry that proceeds very differently from the analysis under the professional judgment

standard.” Scott v. Benson, 742 F.3d 335, 339 (8th Cir. 2014) (internal citations omitted). This

inquiry entails both an objective and subjective analysis. Id. A plaintiff must show that (1) he

suffered from an “objectively serious medical need”, and (2) the defendants “actually knew of but

deliberately disregarded [plaintiff’s] serious medical need.” Id., at 339-40. Under the objective

component, “[a] medical need is sufficiently serious if it has been diagnosed by a physician as

requiring treatment, unless it is so obvious that even a layperson would easily recognize the need

for medical attention.” Laramore v. Thompson, No. 4:17-CV-01618-JAR, at *2 (E.D. Mo. Sep.

16, 2019) (citing Ryan v. Armstrong, 850 F.3d 419, 425 (8th Cir. 2017)). Under the subjective

component, a plaintiff “must clear a substantial evidentiary threshold” to show the defendants

deliberately disregarded the plaintiff’s needs by administering an inadequate treatment. Meuir v.

Greene Cty. Jail Employees, 487 F.3d 1115, 1119 (8th Cir. 2007).

       In analyzing claims of deliberate indifference, the Eighth Circuit has made clear that there

is a difference between medical negligence, which does not violate the Eighth Amendment, and

medical treatment so deviated from the applicable standard of care that it evidences a physician’s

deliberate indifference. McRaven v. Sanders, 577 F.3d 974, 982 (8th Cir. 2009) (“Medical

malpractice does not become a constitutional violation merely because the victim is a prisoner.”);

Moore v. Duffy, 255 F.3d 543, 545 (8th Cir. 2001) (“Deliberate indifference includes something

more than negligence but less than actual intent to harm; it requires proof of a reckless disregard



                                                 7
of the known risk.”) (internal quotations omitted). A recent case from the Eastern District of

Missouri summarized the Eighth Circuit’s high standard for establishing deliberate indifference to

serious medical needs:

       Deliberate indifference is an extremely high standard that requires a mental state
       “akin to criminal recklessness.” Jackson [v. Buckman, 756 F.3d 1060, 1065 (8th
       Cir. 2014)] (quoting Scott v. Benson, 742 F.3d 335, 340 (8th Cir. 2014)). Thus,
       Plaintiff must show “more than negligence, more even than gross
       negligence.” Fourte v. Faulkner Cty., Ark., 746 F.3d 384, 387 (8th Cir. 2014)
       (quoting Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000)). He must
       demonstrate that Defendants’ actions were “so inappropriate as to evidence
       intentional maltreatment or a refusal to provide essential care.” Dulany v.
       Carnahan, 132 F.3d 1234, 1240-41 (8th Cir. 1997).

Laramore v. Thompson, No. 4:17-CV-01618 JAR, at *2 (E.D. Mo. Sep. 16, 2019).

       A “mere difference of opinion over matters of expert medical judgment or a course of

medical treatment fails to rise to the level of a constitutional violation.” Nelson v. Shuffman, 603

F.3d 439, 449 (8th Cir. 2010) (internal quotation omitted). In Duffy v. Davidson, the plaintiff

brought a deliberate indifference claim because he took issue with his doctor’s decision to

discontinue specific medications and replace them with alternative medication more suited to

patients with a history of drug abuse. Civ. 13-4072-KES, 2014 WL 2480602, at *7-8 (D.S.D. Jun.

3, 2014). The court found “that [plaintiff] failed to show that [defendant] acted with deliberate

indifference toward his medical needs. At best, [plaintiff] established a disagreement with

[defendant’s] medical judgment,” which was insufficient to state a claim for deliberate

indifference. Id. In comparison, a prison doctor who refused to provide eyeglasses to a prisoner

who was legally blind without them was found to have acted with deliberate indifference. See

Benter v. Peck, 825 F. Supp. 1411, 1419 (S.D. Iowa 1993). There, the court explained that a

licensed optometrist who prescribed glasses and subsequently withheld them in order to compel




                                                 8
payment “was not exercising his professional judgment in making medical decisions when he

decided to withhold [plaintiff’s] glasses.” Id. at 1418-19.

       B.      Plaintiff’s § 1983 Claim of Deliberate Indifference to a Serious Medical Need

       Pursuant to the factually-intensive inquiry of Scott v. Benson, Plaintiff must first

demonstrate he suffered from a serious medical need. Defendant Wolfgram diagnosed Plaintiff

with schizoaffective disorder, bipolar type, and the parties do not dispute that Plaintiff’s mental

diagnoses constitute serious medical needs. See Saylor v. Nebraska, 812 F.3d 637, 644 (8th Cir.

2016) (“A medical condition is ‘objectively serious’ if the prisoner was diagnosed by a doctor or

it is so obvious that a lay person would recognize the medical need.”) (internal quotation omitted).

       Next, the Court turns to the subjective prong of the analysis and examines whether

Defendants deliberately disregarded Plaintiff’s serious medical need. Plaintiff does not dispute that

the Defendants provided him with medical treatment. In total, Defendants diagnosed Plaintiff with

schizoaffective disorder and bipolar type, provided several different kinds of medication for this

medical need, including clozapine, provided a wide range of psychiatric services, including group

meetings and individual treatment, transported Plaintiff to the hospital for emergency medical

treatment when he became ill, and performed a drug reconciliation after the emergency medical

treatment in an attempt to resolve the medical issue. (Pl.’s First Am. Compl., Doc. 60, ¶ ¶ 17-21,

49; Pl.’s SAMF, Doc. 115, ¶ 56.) Because medical treatment was clearly provided, the issue in this

case is whether the treatment in question “so deviate[s] from the applicable standard of care as to

evidence a physician's deliberate indifference." Moore v. Duffy, 255 F.3d 543, 545 (8th Cir. 2001).

       Applying these legal principles to Plaintiff’s claim, Plaintiff has not introduced evidence

from which a reasonable jury might find that Defendants violated Plaintiff’s constitutional rights

when treating Plaintiff’s medical need. Although there is some case law to suggest that



                                                 9
intentionally overdosing an inmate with prescribed medication constitutes deliberate indifference,

no reasonable jury could conclude based on Plaintiff’s evidence that Defendant Wolfgram acted

in a retaliatory manner to intentionally overdose Plaintiff with clozapine. See Cordell v. Howard,

879 F. Supp. 2d at 155. In fact, Plaintiff’s evidence demonstrates that after the September 7, 2016

emergency hospital visit due to a possible severe adverse drug reaction to clozapine, Patrick

Boland, the full-time staff pharmacist at MPC, did not recommend that Plaintiff’s clozapine

treatment be discontinued during the drug reconciliation. (Pl.’s SAMF, Doc. 115, ¶ 57.) Mr.

Boland recommended that olanzapine be discontinued, and the clozapine be decreased to 200

milligrams total daily divided dose, which is the same clozapine dosage Plaintiff was receiving on

September 5, 2016. (Id.; Pl.’s First Am. Compl., ¶ 45.) Plaintiff has not provided any evidence that

the medical treatment provided by Defendants was constitutionally inadequate, and Plaintiff’s

medical records and Mr. Boland’s testimony indicate that Defendants were not deliberately

indifferent in prescribing or administering clozapine to Plaintiff, particularly where the evidence

shows that Plaintiff resumed taking clozapine without incident from January 2017 to June 2017.

See Meuir v. Greene Cty. Jail Employees, 487 F.3d 1115, 1119 (8th Cir. 2007) (holding that

summary judgment was appropriate where the plaintiff “produced neither expert testimony nor

documentary evidence to support his claim that the treatment provided by the Jail's medical staff

was constitutionally inadequate” and the defendants, “on the other hand, adduced affidavits from

a dentist and [one of the doctor-defendants] attesting that the treatment provided by the Jail's

medical staff was adequate”); Dulany v. Carnahan, 132 F.3d 1234, 1240 (8th Cir. 1997) (“In the

face of medical records indicating that treatment was provided and physician affidavits indicating

that the care provided was adequate, an inmate cannot create a question of fact by merely stating

that she did not feel she received adequate treatment.”).



                                                10
       Plaintiff argues that Defendants’ decision to administer clozapine to him constituted

deliberate indifference because the clozapine treatment was “retaliatory, not medically necessary,

and was harmful.” (Pl.’s Surreply, Doc. 132, 2.) As evidence of this retaliatory treatment, Plaintiff

cites his involuntary medication, a verbal argument with Defendant Wolfgram, and Defendant

Wolfgram’s “defensive” testimony. (Plaintiff’s Response to Defendants’ Motion for Summary

Judgment (“Pl.’s Resp. to MSJ”), Doc. 114, at 9-10.) This evidence does not show that there is a

genuine issue for trial that the Defendants acted with deliberate indifference, particularly where

other medical professionals confirmed that clozapine was an appropriate course of treatment. (Pl.’s

SAMF, Doc. 115, ¶ 57.) Plaintiff has not submitted any evidentiary materials to show that the

clozapine treatment was “so inappropriate as to evidence intentional maltreatment,” such as expert

testimony on the impropriety of clozapine. See Dulany, 132 F.3d at 1240–41.

       At most, Plaintiff has established a disagreement with the medical judgment of Defendant

Wolfgram. Even when viewing the facts in a light most favorable to Plaintiff, there is no evidence

to suggest that Defendant Wolfgram intentionally prescribed clozapine to harm Plaintiff in

retaliation for refusing to take medication. Inmates, and involuntarily-committed persons by

extension, “have no constitutional right to receive a particular or requested course of treatment,

and prison doctors remain free to exercise their independent medical judgment.” Id. at 1239.

       C.      Qualified Immunity

       Defendants argue they are entitled to summary judgment based on qualified immunity. As

Plaintiff has not sufficiently stated a § 1983 claim against Defendants, it is unnecessary to rule on

the issue of qualified immunity.

IV.    Conclusion

       For the reasons stated above,



                                                 11
       IT IS HEREBY ORDERED that the Motion for Summary Judgment filed by Defendants

Edwin Wolfgram, Peter Ravindran, and Tracey Fintel (Doc. 100.) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s First Amended Complaint (Doc. 60) is

DISMISSED, with prejudice.



                                            SHIRLEY PADMORE MENSAH
                                            UNITED STATES MAGISTRATE JUDGE

Dated this 30th day of March, 2020.




                                          12
